DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 6-7, 10-17, 19-22, 25 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 20190223043) (hereinafter Geng).

    PNG
    media_image1.png
    540
    506
    media_image1.png
    Greyscale

	Regarding claims 1 and 19:
As shown in figures 1-21, Geng discloses an apparatus for wireless communication at a user equipment (UE) (200 in figure 2 and 210 in figure 14), comprising: 
a memory (214 in figure 14) configured to store instructions (par 0228); and 
one or more processors (211 in figure 14) communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to (par 0228): 
establish a first time period to evaluate one or more quality parameters of one or more reference signals (par 0065), wherein the first time period is based on at least one of a number of panels of the UE or a number of beams that the UE monitors simultaneously (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139); 
determine a quality parameter of a beam or a cell based on the one or more quality parameters of the one or more reference signals (par 0065, 0074-0077, 0139); and 
determine whether the one or more quality parameters of the one or more reference signals exceeds a quality threshold (par 0065, 0074-0077).

Regarding claims 13 and 27:
As shown in figures 1-21, Geng discloses an apparatus for wireless communication at a network entity (see figure 2), comprising: 
a memory (33 figure 20) 
one or more processors (32 figure 20) communicatively coupled with the memory (33 figure 20), wherein the one or more processors are configured to execute the instructions to (par 0339): 
transmit one or more reference signals to a user equipment (UE) (see step 1002 in figure 5); 
determine a number of panels of the UE or a number of beams that the UE monitors simultaneously during communications with the network entity based on one or more quality parameters of the one or more reference signals (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139); and 
receive an uplink signal from a UE at a timing based on the number of panels of the UE or the number of beams that the UE monitors simultaneously during communications with the network entity (par 0065, 0074-0077, 0139).  

Regarding claims 2, 15, 20 and 28:
Geng further discloses wherein the one or more reference signals correspond to at least one of a synchronization signal block (SSB), channel state information reference signal (CSI-RS) (par 0005, 0113), discovery reference signal (DRS), tracking reference signal (TRS) and demodulation reference signal (DMRS).

Regarding claims 3 and 21:
Geng further discloses performing an evaluation for one or more combinations of a serving cell measurement, neighbor cell measurement, radio link (par 0076), beam failure detection (BFD), and candidate beam detection (CBD).

Regarding claims 4 and 22:
Geng further discloses transmitting an indication of at least one of the number of panels of the UE or the number of beams that the UE monitors simultaneously to a network entity (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139).  

Regarding claims 6 and 24:
Geng further discloses wherein the one or more parameters are configured by a network entity based on the number of panels of the UE or the number of beams that the UE monitors simultaneously (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139); and wherein the first time period depends on the network configured parameter (par 0065, 0074-0077).  

Regarding claims 7 and 25:
Geng further discloses transmitting an uplink signal to a network entity based on the determination that the one or more quality parameters of the one or more reference signals exceeds the quality threshold (par 0065, 0074-0077).   
	
Regarding claim 10:
Geng further discloses 
generating at least one of one or more failure indications or one or more out-of- synchronization indications based on the determination that the one or more quality parameters of the one or more reference signals exceeds the quality threshold (par 0076-0077, 0179); 
determining whether the at least one of the one or more failure indications (par 0076-0077, 0179) or the one or more out-of-synchronization indications exceed a failure threshold; 
establishing a radio link failure (RLF) based on the determination that the at least one of the one or more failure indications (par 0076-0077, 0179) or the one or more out-of-synchronization indications exceed the failure threshold; and 
detecting a new cell in response to establishing the RLF (par 0076-0077, 0179).  

Regarding claim 11:
Geng further discloses transmitting (see figure 5) a quality report to a network entity based on the determination that the one or more quality parameters of the one or more reference signals fails to exceed the quality threshold (par 0065, 0074-0077).  

Regarding claim 12:
Geng further discloses receiving the one or more reference signals from the network entity (par 0065, 0074-0077).



Regarding claim 14:
Geng further discloses receiving a feedback signal from the UE in response to transmitting the one or more reference signals, wherein the feedback signal includes the one or more quality parameters of the one or more reference signals (par 0292).  
Regarding claims 16 and 29:
Geng further discloses wherein the number of panels for monitoring the one or more reference signals is less than or equal to an actual number of UE panels, and wherein the actual number of UE panels has been previously reported by the UE (par 0261, 0278).

Regarding claims 17 and 30:
Geng further discloses wherein the number of beams for simultaneously monitoring reference signals is less than or equal to an actual number of beams that that UE can use to simultaneously monitor the one or more reference signals (par 0074-0077).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 5, 8-9, 18, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of YOU et al. (US 20190253291) (hereinafter You).

	Regarding claims 5, 8, 18, 23 and 26:
Geng discloses all of the subject matter as described above except for specifically teaching wherein UE indicates through one or more combinations of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) and Physical Uplink Control Channel (PUCCH).
However, You in the same field of endeavor teaches wherein UE indicates through one or more combinations of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) and Physical Uplink Control Channel (PUCCH) (par 0049).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the physical uplink control channel (PUCCH) as taught by You to modify the system and method of Geng in order to carry uplink control information (UCI), a set of time-frequency resources or REs carrying uplink data and a set of time-frequency resources or REs (par 0050) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
	
	Regarding claim 9:
Geng discloses all of the subject matter as described above except for specifically teaching wherein the first time period corresponds to a number of non-quasi-co-located (non-QCL) reference signals that the UE monitors simultaneously.
However, You in the same field of endeavor teaches wherein the first time period corresponds to a number of non-quasi-co-located (non-QCL) reference signals that the UE monitors simultaneously (par 0108).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the non-quasi co-located  (NQC) antenna port as taught by You to modify the system and method of Geng in order to perform independent processing for each NQC antenna with respect to timing acquisition and tracking, frequency offset estimation and compensation, and delay estimation and Doppler estimation (par 0108) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631